Exhibit 10.3

 

[ex10-3_001.jpg]

 

May 1, 2020

 

VIA ELECTRONIC MAIL

 

Osang Group Co Ltd.
132, Anyangcheondong-ro Dongan -gu

Anyang -si, Gye onggi do, 14040

Republic of Korea
Attention: DH Lee, President and CEO

 

Re:Right of Participation in Future Financing

 

Dear Mr. Lee:

 

Reference is made to that certain Distributorship Agreement between you and us
of even date herewith (the “Distributorship Agreement”).

 

In the event that you provide customer referrals to us for the purchase under
the Distributorship Agreement of Products (as defined therein) resulting in at
least $5,000,000 of revenue to us, we agree as follows:

 

(a) Subject to the prior approval of The Nasdaq Stock Market and subject to any
other rights of participation outstanding on the date hereof this Agreement,
until the six month anniversary of the date of this Agreement, upon any issuance
by us of shares of our common stock, and provided that such securities remain
outstanding after the exercise of participation rights outstanding on the date
of this Agreement (herein, a “Subsequent Financing”), you shall have the right
to participate in up to an amount of the Subsequent Financing equal to 19.9% of
the Subsequent Financing (the “Participation Maximum”) on the same terms,
conditions and price provided for in the Subsequent Financing.

 

(b) At the time we commence soliciting interest of investors in the Subsequent
Financing we will provide you notice of the potential Subsequent Financing, and
no less than two hours prior to pricing of any such Subsequent Financing we will
deliver to you a written notice of our intention to effect a Subsequent
Financing (a “Subsequent Financing Notice”), which notice shall describe in
reasonable detail the proposed terms of such Subsequent Financing and the amount
of proceeds intended to be raised thereunder.

 

(c) In the event you desire to participate in such Subsequent Financing you must
provide written notice to us within one hour of being provided the terms of the
Subsequent Financing (the “Notice Termination Time”) that you are willing to
participate in the Subsequent Financing, the amount of your participation, and
representing and warranting that you have such funds ready, willing, and
available for investment on the terms set forth in the Subsequent Financing
Notice, in order to ensure we have adequate time to include your investment in
the Subsequent Financing. If we receive no such notice from you as of such
Notice Termination Time, you will be deemed to have notified us that you do not
elect to participate in such Subsequent Financing.

 

Very truly yours,

 

SG Blocks, Inc.

 

By: /s/ Paul M. Galvin   Name:  Paul M. Galvin   Title: Chief Executive Officer
 

 

 

195 Montague Street, 14th Floor Brooklyn Heights, NY 11201 646.240.4235 P
info@sgblocks.com

Nashville                     New York                     Charleston